     Case 1:19-cv-00576 Document 76 Filed 07/28/20 Page 1 of 3 PageID #: 1061



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


OHIO VALLEY ENVIRONMENTAL COALITION,
WEST VIRGINIA HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB

        Plaintiffs,

v.                                           CIVIL ACTION NO. 1:19-00576

BLUESTONE COAL CORPORATION,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant’s Motion to Continue

Deadlines and Dates in the Scheduling Order and to Continue

Pretrial Conference, Pretrial Proceedings, and Trial.              (ECF

No.72.)     Defendant requests a continuance for a reasonable period

of time in light of the health concerns caused by the COVID-19

pandemic.      Plaintiffs oppose the general continuance, responding

that alternatives to a continuance should be considered and

explored before a continuance is granted.            (ECF No. 74.)

Plaintiffs contend an August 2020 trial date may be preferable to

a date in the fall or winter, as the number of COVID-19 cases may

increase as traditional flu season progresses.             And plaintiffs

further express their concern that “an indefinite continuance

will allow defendant to continue
  Case 1:19-cv-00576 Document 76 Filed 07/28/20 Page 2 of 3 PageID #: 1062



discharging a toxic pollutant into West Virginia’s streams

without consequence.”     (Id.)    Defendant replies that Outlets 005,

007, and 008 meet water quality standards under a modified permit

testing system, which will be implemented sometime after August

12, 2020.   (ECF No. 75.)     Defendant also explains that Outlet 006

has been compliant with its selenium effluent limit for the last

four months.   Defendant therefore argues that plaintiffs are not

likely to be prejudiced by a reasonable continuance of this

matter, as no harm is likely to result from a continuance.

     In its previous order denying the parties’ motions to appear

remotely for the Pretrial Conference scheduled for July 28, 2020,

the court stated that it “would be amenable to granting a

reasonable continuance of this matter if either party wishes to

make such a motion.”     (ECF No. 71.)     The court shares plaintiffs’

concern that a long delay of this matter would prejudice the

plaintiffs.    But the court again notes the genuine health

concerns of the parties’ counsel, particularly given the ages of

counsel and members of the court.       Therefore, the court hereby

GRANTS defendant’s motion for a continuance of this matter, and

will continue pretrial and trial dates as follows:

        1. Pretrial Conference:      September 8, 2020, at 1:00 p.m.

            in Bluefield;

        2. Proposed Findings of Facts and Conclusions of Law:            due

            to the court by September 8, 2020.
  Case 1:19-cv-00576 Document 76 Filed 07/28/20 Page 3 of 3 PageID #: 1063



        3. Final Settlement Conference:        September 22, 2020, at

           1:00 p.m. in Bluefield.

        4. Trial is scheduled for September 23, 2020, at 9:30 a.m.

           in Bluefield.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 28th day of July, 2020.


                                        Enter:



                                       David A. Faber
                                       Senior United States District Judge
